DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 25 January 2022.
Claims 1-4, 12, 17, 18 have been amended.  Claims 23 and 24 are new and been added.  Claims 21 and 22 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18, 23, and 24 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-18, 21, and 22 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants is maintained.  

Response to Arguments

Applicant’s arguments filed 22 January 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-18, 23, and 24, Applicant argues that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Commensurate with the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the claims are continued analyzed based on these new guidelines and is detailed below in the maintained rejection under 35 USC 101.  Further it should be noted Applicant states that for the interview conducted on 19 January 2022 that “It was agreed that proposed claim amendments that recite features unable to be performed by a human and/or difficult to be performed by a human may overcome the the 35 U.S.C, §101 rejections”.  The Examiner did not make this statement during the interview and as seen below as currently recited, it is clear the claims still recite an abstract idea.
In the remarks regarding the 35 USC § 103 rejection for Claims 1-18, 23, and 24, Applicant argues that:  2) Openlander (US 2015/0095212) in view of Thompson et al. (Thompson) (US 8,200,527) does not teach or suggest in amended claim 1:  basically all the claim limitations.  Although amended, the Examiner notes that that Openlander in view of Thompson still teaches Applicant’s claim limitations as seen in the below maintained rejection including some new prior art citations from Thompson to the new claim limitations.  Further, Applicant’ s arguments fail to comply with 37 is maintained.  See also Examiner note below.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 23, and 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-18, 23, and 24 are each focused to a statutory category namely method and system sets.
Step 2A Prong One: Claims 1-18, 23, and 24 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing of information by:

“receiving a set of client company financial data; 
receiving, by a user interface module, a set of user-provided answers to a set of business queries, each of the set of user-provided answers having a weighted value and a prioritized ranking value;
providing a logic engine comprising a computer processor, the computer processor having machine-executable instructions operating to: 
categorize the set of user-provided answers into a set of response categories; 
generate a score for each response category; 
divide the set of business queries into two business categories; 
calculating a set of score weight values for each user-provided answer; 
calculate a total score weight for each business category; 
generate a business valuation metric, wherein the business metric is a client company monetary value;
providing a data storage device having a non-transitory computer-readable storage medium, the data storage device storing a set of peer company financial data of a plurality of peer companies;
executing instructions, by the computer processor, to store the set of business queries, the set of user-provided answers, and the set of peer company financial data of a plurality of peer companies on the data storage device;
retrieving, by the computer processor, the set of peer company financial data from the data storage device;
generating, by the computer processor, a price predictor graph that relates the client company monetary value with respect to the set of peer company financial data; and
rendering, by the computer processor, the interactive price predictor graph ona display of the user interface module” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity--marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise 
	Prong Two:  Claims 1-18, 23, and 24: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally, “generate a business valuation metric”.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 11-21) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite proper computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-18, 23, and 24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “computer processor; user interface module; logic engine; multiple modules” etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a non-statutory and high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea without using computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant published Specification ¶’s 11-16, 43-48, Fig. 1) regarding using existing computer processors as well as program products comprising machine-readable media system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims require the use of software via a server to tailor information and provide it to the user on a generic computer as recited in the instant specification.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-18, 23, and 24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Openlander (US 2015/0095212) in view of Thompson et al. (Thompson) (US 8,200,527).

With regard to Claims 1, 12, 23, Openlander teaches a method/system to generate/determine a business valuation metric, the method/system to generate a business metric (A system for providing financial ranking of financial transactions can be used for such business endeavors as ranks lease or purchasing property. The ranking system server compares financial data to industry information in order to transform financial data and industry information to rank by establishing numeric benchmark values and to derive a ranking with regard to financial factors related to the  business transaction) (see at least the Abstract) comprising: a user interface module configured to comprising:
 
receiving a set of client company qualitative data (receiving at the computer server financial data for a party, the ranking may be a tenant, industry and the lease ranking receiving at the computer server industry information, comparing using the computer 

receiving, by a user interface module from a user, a set of user-provided answers to a set of business queries (receiving at the computer server, financial data for a tenant via a data input module, financial data having hundreds of data points, receiving at the computer server, industry information via an industry peer group sorting module, the industry information having hundreds of data points, receiving at the computer server, information relating to a lease structure for the tenant via the data input module, comparing using the computer server, the hundreds of data points of the financial data to the hundreds of data points of the industry information via the benchmarking sub-process module in order to transform the financial data and industry information by establishing numeric benchmark values to derive a ranking with regard to financial factors), each of the set of user-provided answers having a weighted value and a prioritized ranking value (a weighting factor applied to information being compared to determine the ranking (see at paragraphs 8-10);

providing a data storage device having a non-transitory computer-readable storage medium (a computer program product stored on a non-transitory computer readable), the data storage device storing a set of peer company data of a plurality of peer companies (to identify a industry and comparing the party with its peers based on the NAICS code and breaking out the ranking by one of a zip code, county, state, or metropolitan statistical area (MSA) region or nationally) and a set of transaction risks associated with a plurality of peer companies (the ranking is used for one of providing peer 
 
providing a logic engine comprising a computer processor, the computer processor having machine-executable instructions operating to (see at least paragraphs 7, 83-85):

store the set of business queries and the set of user-provided answers on the data storage device (see at paragraphs 8-10); 

categorizing the set of user-provided answers into a set of response categories (data categories) (see at least paragraphs 118, 119, 123); 

generating a score for each response category (credit score; scoring) (see at least paragraphs 8, 10-14); 

dividing the set of business queries into two business categories (data categories) (see at least paragraphs 118, 119, 123);
 
calculating/generating a set of score weight values (weight factor; weighting) for each user-provided answer (see at least paragraphs 8-14, 51-55); 

calculating a set of total score weights for each business category (see at least paragraphs 32, 44, 51-55);

retrieve the set of peer company and the set of transaction risks from the data storage device (see at least paragraphs 6-16);

for each user-provided answer, cull the data storage device to map the user-provided answer to one or more transaction risks to identify a set of identified transaction risks (see at least paragraphs 8-16, 33);

generating a business valuation metric, wherein the business metric is a client company monetary value (Server 20 is the ranking entity server which receives financial data and industry information in order to transform the financial data and industry information by establishing a numeric benchmark value and derive a ranking with regard to financial factors related to a financial transaction, such as a lease, which is represented by the rank output 22. The rank output is then recalculated by the server 20 with respect to the lease stricture information to provide a modified ranking result 24 which is available for display by a customer or a client via server 13) (see at least paragraph 81);


generating, by the computer processor, a graph (graphs; bar graphs) that relates the client company monetary value with respect to the set of peer company financial data (Compares tenants benchmarks to Industry peer group data sets; Provides percentile rank of a raw score interpreted as the percentages of results in the norm group who scored at or below the score of interest; Linear interpolation may be used ; 

rendering, by the computer processor, the interactive graph on a display of the user interface module (using the industry and financial data to automatically create the RD web page by comparing hundreds of industry and financial data points received from the first and second data sources, transforming the financial and industry data to establish a numeric benchmark value to provide the ranking on the RD web page with regard to the lease structure data; and providing a graphical display on the RD webpage comprising illustrations of each of three following components that are combined to calculate the ranking i) tenant score based on the financial data; ii) industry score based on the industry data; and iii) lease score based on the lease structure data) (see at least paragraphs 44-47, 86-89, Claim 31);

Openlander does not specifically teach price predictor; qualitative data.  Thompson teaches price predictor (price elasticity analyses); qualitative data (quality management) in analogous art of supply and demand forecasting for the purposes of: “used to drive capability and pricing strategy decision throughout the product lifecycle; quality management (e.g., the definition and establishment of practices in aligning interaction effectiveness drivers with individual agents' actions to improve program processes such as training and hiring)” (see at least Table 8 under section “Pricing Optimization”; Table 9; Figures 4a-1-4c-2, 6, 7; col. 5 line 4-col. 5, line 14).

based on the set of peer company data, generate a first interactive risk prioritization list of the set of identified transaction risks (Mitigation plans are ongoing, ranked, and prioritized efforts to reduce or prevent internal/external long & short-term risks 

render the first interactive risk prioritization list on the user interface module (FIG. 8 depicts an interface which could be used for the analysis of data) (see at least col. 12, lines 31-32, FIG. 8);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for prioritizing and presenting recommendations regarding organization’s customer care capabilities as taught by Thompson in the system of Openlander, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
With regard to Claim 2, 24, Openlander teaches and the set of total score (scoring) (see at least paragraph 3).  
Openlander does not specifically teach i) the user re-ordering the set of identified transaction risks of the first interactive risk prioritization list to create a second interactive prioritization list and ii) the computer processor calculates a second business valuation based at least on the second interactive risk prioritization list.  Thompson teaches i) the user re-ordering the set of identified transaction risks of the first interactive risk prioritization list to create a second interactive prioritization list and ii) the computer processor calculates a second business valuation based at least on the second interactive risk prioritization list (Mitigation plans are ongoing, ranked, and prioritized efforts to reduce or prevent internal/external long & short-term risks that emergencies, disasters, and critical events may have on workforce and business operations. (e.g., multiple redundant contact centers) in analogous art of supply and demand forecasting for the purposes of: “used to drive capability and pricing strategy decision throughout the product lifecycle; quality management (e.g., the definition and establishment of practices in aligning interaction effectiveness drivers with individual agents' actions to improve program processes such as training and hiring)” (see at least Table 8 under section “Pricing Optimization”; Table 9; Figures 4a-1-4c-2, 6, 7; col. 5 line 4-col. 5, line 14, col. 79, line 1-col. 80, line 65).

With regard to Claims 3, 13, Openlander teaches wherein the interactive price predictor graph is a bell curve) (see at least paragraphs 44-47, 86-89).

With regard to Claim 4, Openlander teaches wherein the two business categories are a market readiness and a price predictor (see at least paragraphs 15, 16, 30, Claim 46).

With regard to Claims 5, 14, Openlander teaches wherein the set of peer company financial data comprises revenue data, gross margin data, operating expense line items, and earnings before interest, taxes, depreciation, and amortization data (see at least paragraphs 8, 122).

With regard to Claims 6, 17 Openlander teaches wherein each of the weighted values of the user-provided answers is established by the logic engine (see at least paragraphs 8, 12).

With regard to Claims 7, 16, Openlander does not specifically teach wherein the two business categories are value-price and marketability.  Thompson teaches wherein the two business categories are value-price and marketability (marketing, sales and service strategies; pricing) in analogous art of supply and demand forecasting and an organization’s capabilities for the purposes of:  “using customer interaction data and lifetime value to optimize marketing, sales and service strategies” (see at least col. 5, lines 4-62, Table 8 under section “Market Mix Optimization”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for prioritizing and presenting recommendations regarding organization’s customer care capabilities as taught by Thompson in the system of Openlander, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

With regard to Claims 8, 17, Openlander teaches wherein the set of set of response categories are five response categories; each of the weighted values of the user-provided answers is established by the logic engine (see at least paragraphs 51-56, 92, 118).

With regard to Claims 9, 18, Openlander teaches presenting a risk quadrant to a user, the risk quadrant associated with the set of user-provided answers to a set of business queries (see at least paragraphs 18-29).

wherein a user may select the categories of data defining the set of peer company financial data (see at least paragraphs 8, 34-45).

With regard to Claims 11, 19, Openlander teaches categorizing the set of business queries into a set of query modules, wherein the set of query modules are seven query modules comprising a financial module, an organizational module, a customer module, an employee module, a strategic module, a market module, and a growth module (see at least paragraphs 9, 84, Claim 47).

With regard to Claim 15, Openlander teaches wherein the set of business queries comprises business queries associated with geographic markets, cyclicality, manufacturing, owner dependence, products-services, depth-quality, owner dependence, unionization, and market position (see at least paragraphs 15, 109).

*** Examiner notes that the claimed contents of Claims 1-18, 23, and 24 amount to non-functional descriptive material that do not functionally alter the claimed method.  The recited method steps would be performed in the same manner regardless of what data is contained in (“category(ies); answers; values; data; risks; scor(ing); weight; valuation” so long as the results obtained are the same for a business category valuation.  Further, different businesses could tailor their business valuations with different analysis due to a difference in business types.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.


Conclusion
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623